DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Patent no. 16/161,876, now US Patent no. 10,888,282 filed 16 October 2018, which is a continuation of US Patent no. 15/709,608, now US Patent no. 10,136,861 filed 20 September 2017, which is a continuation of US Patent no. 15/227,212, now US Patent no. 9,795,342 filed 3 August 2016, which is a continuation of US Patent no. 14/616,057, now US Patent no. 9,420,957, filed 6 February 2015, which is a continuation of US Patent no. 14/199,495, now US Patent no. 8,951,193, filed 6 March 2014, which is a divisional of US Patent no. 13/868,605, now US Patent no. 8,668,644, which is a continuation of US Patent no. 13/047,348, now abandoned, filed 14 March 2011, which claims the benefit of priority from US Provisional Application no. 61/313,822 filed 15 March 2010.

Information Disclosure Statement
The information disclosure statements filed 20 April 2022 and 8 December 2020 (2) have been considered.

Response to Amendment
The preliminary amendment filed 13 May 2021 have been acknowledged.  Claims 2-22 are pending, wherein claims 2-22 are new.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 20, 24-230, 33-36, and 40-43 of U.S. Patent No. 8,668,644. Although the claims at issue are not identical, they are not patentably distinct from each other.  As in the present invention, the enumerated claims of the ‘644 patent are directed to method steps of predicting the survivability of patient within 72 hours by obtaining data related to a heart rate variability and obtaining a second set of parameters related to non-ECG vital signs data such as blood oxygen saturation, temperature, blood pressure, and/or respiration.  The method of the ‘644 patent analyzes these parameters in the same manner to derive the prediction.  The ‘644 patent also supports the limitations of the depending claims requiring the acquisition of a third set of parameters related to demographic information or patient history for use in the prediction analysis.  The presently claimed step for display of the predication is considered extrasolution activity for presenting the results of the prediction analysis.  In view of this, the claims are not considered mutually exclusive nor patentably distinct over the ‘644 patent.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,420,957. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-20 of the ‘957 patent provide a system functionally recited that performs each and every step of the present invention.  The claims of the ‘957 are considered related to the method of the present invention as a product and process, where the product (‘957 patent) performs materially the same function and process of the present invention contributing to the same effect and intended result of determining a prediction of the survivability of a patient within a 72 hour time window.  The claims of the ‘957 perform the prediction based on analysis of a data set related to a heart rate variability and a second data set related to non-ECG vital signs data such as blood oxygen saturation, temperature, blood pressure, and/or respiration.  Data set parameters are obtained, processed, analyzed, and displayed in the same manner as the present invention.  The claims of the ‘957 patent also support the acquisition of a third set of parameters related to demographic information or patient history for use in the prediction analysis. Additionally, the system of the ‘957 is wearable or portable.  In view of this, the claims are not considered mutually exclusive nor patentably distinct over the ‘957 patent.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,795,342. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-21 of the ‘342 patent provide a system functionally recited that performs each and every step of the present invention.  The claims of the ‘342 are considered related to the method of the present invention as a product and process, where the product (‘342 patent) performs materially the same function and process of the present invention contributing to the same effect and intended result of determining a prediction of the survivability of a patient within a 72 hour time window.  The claims of the ‘342 perform the prediction based on analysis of a data set related to a heart rate variability and a second data set related to non-ECG vital signs data such as blood oxygen saturation, temperature, blood pressure, and/or respiration.  Data set parameters are obtained, processed, analyzed, and displayed in the same manner as the present invention.  The claims of the ‘342 patent also support the acquisition of a third set of parameters related to demographic information or patient history for use in the prediction analysis. Additionally, the system of the ‘342 is wearable or portable.  In view of this, the claims are not considered mutually exclusive nor patentably distinct over the ‘342 patent.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,136,861. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-13 of the ‘861 patent provide a system functionally recited that performs each and every step of the present invention.  The claims of the ‘861 are considered related to the method of the present invention as a product and process, where the product (‘861 patent) performs materially the same function and process of the present invention contributing to the same effect and intended result of determining a prediction of the survivability of a patient within a 72 hour time window.  The claims of the ‘861 perform the prediction based on analysis of a data set related to a heart rate variability and a second data set related to non-ECG vital signs data such as blood oxygen saturation, temperature, blood pressure, and/or respiration.  Data set parameters are obtained, processed, analyzed, and displayed in the same manner as the present invention.  The claims of the ‘861 patent also support the acquisition of a third set of parameters related to demographic information or patient history for use in the prediction analysis. Additionally, the system of the ‘861 is hand-held or portable.  In view of this, the claims are not considered mutually exclusive nor patentably distinct over the ‘861 patent.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,888,282. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-40 of the ‘282 patent provide a system functionally recited that performs each and every step of the present invention.  The claims of the ‘282 are considered related to the method of the present invention as a product and process, where the product (‘282 patent) performs materially the same function and process of the present invention contributing to the same effect and intended result of determining a prediction of the survivability of a patient within a 72 hour time window.  The claims of the ‘282 perform the prediction based on analysis of a data set related to a heart rate variability and a second data set related to non-ECG vital signs data such as blood oxygen saturation, temperature, blood pressure, and/or respiration.  Data set parameters are obtained, processed, analyzed, and displayed (an output is generated) in the same manner as the present invention.  The claims of the ‘342 patent also support the acquisition of a third set of parameters related to demographic information or patient history for use in the prediction analysis. Additionally, the system of the ‘282 is hand-held or portable.  In view of this, the claims are not considered mutually exclusive nor patentably distinct over the ‘282 patent.


Allowable Subject Matter
Claims 2-22 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 August 2022